FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT

THE FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made and
effective the 1st day of April 2007, by Ross Stores, Inc. (the “Company”) and
Barbara Rentler (the “Executive”). The Executive and the Company previously
entered into an Employment Agreement (the “Agreement”) effective January 1, 2007
(attached hereto) and it is now the intention of the Executive and the Company
to amend the Agreement as set forth below. Accordingly, the Executive and the
Company now enter into this First Amendment.

I. The Executive and the Company hereby amend the Agreement by adding the
following new Paragraph 8(a)(v):     8(a)(v). Other Equity Awards. Except as set
forth in Sections 8(a)(iii) and 8(a)(iv), performance share awards and all other
equity awards granted to the Executive by the Company which remain outstanding
immediately prior to the date of termination of the Executive’s employment, as
provided in Section 7(b), shall vest and be settled in accordance with their
terms.   II. The Executive and the Company further amend the Agreement by
deleting the third sentence in Paragraph 8(b) in its entirety and replacing it
with the following sentence:     8(b). Any stock options granted to the
Executive by the Company shall continue to vest only through the date on which
the Executive’s employment terminates, and unless otherwise provided by their
terms, any restricted stock, performance share awards or other equity awards
that were granted to the Executive by the Company that remain unvested as of the
date on which the Executive’s employment terminates shall automatically be
forfeited and the Executive shall have no further rights with respect to such
awards.   III. The Executive and the Company further amend the Agreement by
adding the following new Paragraph 8(c)(iv):     8(c)(iv). Other Equity Awards.
Except as set forth in Sections 8(c)(ii) and 8(c)(iii), performance share awards
and all other equity awards granted to the Executive by the Company which remain
outstanding immediately prior to the date of termination of the Executive’s
employment, as provided in Section 7(b), shall vest and be settled in accordance
with their terms.   IV.     The Executive and the Company further amend the
Agreement by adding the following sentence as the final sentence in Paragraph
8(d)(i)(1):     8(d)(i)(1). Except as set forth in this Section 8(d)(i)(1) or
Section 8(d)(i)(2) below, the treatment of stock options, performance share
awards and all other equity awards granted to the Executive by the Company which
remain outstanding immediately prior to the date of such Change in Control shall
be determined in accordance with their terms.


--------------------------------------------------------------------------------


V. The Executive and the Company further amend the Agreement by deleting
Paragraph 8(d)(i)(2)(c) and replacing it with the following new Paragraph
8(d)(i)(2)(c):     8(d)(i)(2)(c). Health Care Coverage. The Executive shall be
entitled to the continuation of the Executive’s health care coverage under the
Company’s employee benefit plans (including medical, dental, vision and mental
coverage) which the Executive had at the time of the termination of employment
(including coverage for the Executive’s dependents to the extent such dependents
were covered immediately prior to such termination of employment) at the
Company’s expense for the greater of (i) the remainder of the Term of Employment
then in effect or (ii) a period of two (2) years commencing on the date of the
Executive’s termination of employment. Such health care continuation rights will
be in addition to any rights the Executive may have under ERISA Sections 600 and
thereafter and Section 4980B of the Internal Revenue Code (“COBRA coverage”).  
VI.     The Executive and the Company further amend the Agreement by deleting
Paragraph 8(d)(i)(2)(d) and replacing it with the following new Paragraph
8(d)(i)(2)(d):     8(d)(i)(2)(d). Estate Planning. The Executive shall be
entitled to reimbursement of the Executive’s estate planning expenses (including
attorneys’ fees) on the same basis, if any, as to which the Executive was
entitled to such reimbursements immediately prior to such termination of
employment for the greater of (i) the remainder of the Term of Employment then
in effect or (ii) a period of two (2) years commencing on the date of
termination of employment.   VII. The Executive and the Company further amend
the Agreement by moving the current Paragraph 9(b)(ii) to a new Paragraph
9(b)(iii) and adding the following new Paragraph 9(b)(ii):     9(b)(ii). The
foregoing restrictions in Section 9(b)(i) shall have no force or effect in the
event that: (i) the Executive’s employment with the Company is terminated either
by the Company pursuant to Section 6(d)[Without Cause] or by the Executive
pursuant to Section 6(e) [Termination by the Executive for Good Reason]; or (ii)
the Company fails to approve or grant an extension of this Agreement in
accordance with Section 1 hereof.   VIII.     The Executive and the Company
further amend the Agreement by deleting the second sentence in Paragraph 16 in
its entirety and replacing it with the following sentence:     16. However, any
amounts due the Executive under Sections 8(a)(i); 8(a)(ii);
8(d)(i)(2)(a),(b),(c) or (d); and/or any additional salary provided under
Section 8(d)(i)(1) of this Agreement shall be offset by any cash remuneration,
health care coverage and/or estate planning reimbursements attributable to any
subsequent employment that the Executive may obtain during the period of payment
of compensation under this Agreement following the termination of the
Executive’s employment with the Company.

Except for the amendments, as set forth above, the Agreement and all of its
terms remain in force and in effect.

ROSS STORES, INC.  EXECUTIVE 
/s/ Michael Balmuth     /s/ Barbara Rentler  Name  Name    Michael Balmuth     
Vice Chairman, President    and Chief Operating Officer   


--------------------------------------------------------------------------------